Citation Nr: 0927196	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a chronic low back 
disorder, to include degenerative joint disease.

3.	Entitlement to service connection for a chronic right knee 
disorder.

4.	Entitlement to service connection for a chronic right leg 
disorder.

5.	Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran was afforded a hearing before a VA Decision 
Review Officer in December 2002.  In August 2004, the Veteran 
testified before the undersigned Acting Veterans Law Judge 
via videoconference.  Transcripts of both hearings are 
associated with the claims file.

This case was brought before the Board in December 2004, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include obtaining VA 
treatment records.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	A chronic low back disorder, to include degenerative joint 
disease, was not manifested in service or within one year 
of service discharge, and any current back disorder is not 
otherwise etiologically related to such service.

2.	The competent evidence of record fails to indicate the 
Veteran is currently diagnosed with a chronic right knee 
disorder.

3.	The competent evidence of record fails to indicate the 
Veteran is currently diagnosed with a chronic right leg 
disorder.

4.	The competent evidence of record fails to indicate the 
Veteran is currently diagnosed with a chronic skin 
disorder.


CONCLUSIONS OF LAW

1.	A chronic low back disorder was not incurred in or 
aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.	A chronic right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.	A chronic right leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.	A chronic skin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification 
through March 2002, April 2003 and April 2006 VCAA notice 
letters.  These letters advised the Veteran what information 
and evidence was needed to substantiate the claims decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed conditions and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support each claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Atlanta 
VA Medical Center (VAMC) have also been obtained.  At his VA 
hearings, the Veteran identified additional post-service 
private treatment records that have not been associated with 
the claims file.  However, he indicated that these records 
are unavailable.  Furthermore, despite requests from VA, the 
Veteran has not provided information necessary for VA to 
attempt to obtain these records.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from a 
current chronic skin disorder, or disorders of the right knee 
or leg.  Accordingly, an examination as to these condition is 
not warranted.  As for his low back disorder, the Veteran's 
service treatment records are silent as to any chronic back 
disorder, and there is no indication in the record that the 
Veteran's current low back disorder may be associated with 
his military service.  The Veteran is not competent to 
provide evidence of a diagnosis or etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Veteran has not satisfied all the elements 
of McLendon; therefore, VA is not required to provide him 
with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Low Back Disorder

The Veteran contends that his current low back disorder is 
etiologically related to his active service.  Specifically, 
he contends that he was trampled by his fellow servicemen, 
thereby injuring his back.

While the evidence of record reveals that the Veteran 
currently suffers from low back pain with degenerative joint 
disease, the competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
military service or any incident or disorder incurred 
therein.  With regards to direct service connection, service 
treatment records are silent as to any complaint, treatment 
or diagnosis of a back disorder.  Furthermore, the Board 
observes a January 1974 Report of Medical History, completed 
and signed by the Veteran prior to separation from service, 
indicates the Veteran then denied a history of recurrent back 
pain.  Finally, a January 1974 Report of Medical Examination, 
also completed upon the Veteran's separation, indicates a 
normal spine and musculoskeletal clinical evaluation.  Thus, 
there is no medical evidence that shows the Veteran suffered 
from a back disorder during active service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnosis of low back pain with 
degenerative joint disease.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

In the instant case, the Veteran has not produced competent 
evidence establishing an etiological link between his current 
low back disorder and an event or occurrence in service.  The 
Board acknowledges that the Veteran himself has claimed his 
current low back disorder arises from his active service.  
However, as noted above, as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu, supra.  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  In 
this regard, while the Veteran contends he has suffered from 
a low back disorder since active service, the first clinical 
diagnosis of a back disorder dates to 2001.  This is 
approximately 27 years since the Veteran separated from 
service.  This significant lapse in time between the active 
service and the first evidence of a back disorder weighs 
heavily against the Veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
Board observes the Veteran was not diagnosed with 
degenerative joint disease of the low back within one year of 
discharge from active service.  Therefore, the presumption of 
service connection does not apply in this case.

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
currently diagnosed low back pain with degenerative joint 
disease is etiologically related to his active service.  The 
normal medical findings during active service, as well as the 
absence of any medical records of a diagnosis or treatment 
for many years after service, are also probative evidence 
against the claim for direct service connection.  In 
addition, the facts of this case do not warrant presumptive 
service connection for the Veteran's degenerative joint 
disease, because this condition did not manifest to a degree 
of 10 percent within one year of his discharge from active 
service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a low back disorder, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Right Knee, Right Leg and Skin Disorders

The Veteran maintains he suffers from right knee and leg 
disorders, as well as a chronic skin disorder.  Specifically, 
he contends he suffered a right leg and knee injury as a 
result of his back injury, which is discussed above.  
Further, he contends he suffers from a skin disorder as a 
result of in-service exposure to Agent Orange.  However, a 
review of the medical evidence of record fails to indicate 
that the Veteran suffers from such disorders.  The Board 
acknowledges a December 2001 VA occupational therapy note 
indicates the Veteran relayed a personal medical history of a 
right knee problem.  Furthermore, the Board notes a May 2001 
VA treatment record indicates the Veteran suffered from 
parethesias of the legs, which was acute and transitory.  
However, there is no indication in the record the Veteran has 
a current diagnosis of a chronic disorder of the skin, right 
leg or right knee.

As such, without a current diagnosis of a chronic disability, 
the Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no evidence of a 
current diagnosis of a chronic skin, right leg or right knee 
disability.  The evidence included in the record indicates 
the Veteran relayed a history of a right knee disorder, and 
suffered from a single episode of parethesias, which was 
acute and transitory.  There being no evidence of a chronic 
disease or injury during or after service involving the skin, 
right leg or right knee, the Veteran's claims must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a chronic skin disorder is denied.


REMAND

As noted in the INTRODUCTION above, the Veteran's claim of 
service connection for PTSD was remanded in December 2004 for 
additional development.  Specifically, the AOJ was instructed 
to submit the Veteran's written statements, testimony, and 
any other available information to JSRRC (formerly USASCURR) 
for verification of the Veteran's stressor.  The record 
indicates a PIES request was submitted to JSRRC in April 
2006; however, there is no indication a response was 
received.  A second PIES request was submitted in April 2007.  
Records indicate a response from JSRRC was posted in August 
2007 and the request closed.  However, it is unclear whether 
the August 2007 JSRRC response is of record.  Finally, a 
third PIES request was submitted in October 2008.  A 
handwritten note indicates this request was pending as of 
January 2009, and there is no indication of record a response 
was received.  In light of the outstanding requests to verify 
the Veteran's claimed stressors, as well as the August 2007 
JSRRC response not of record, a remand is unfortunately 
required to attempt to verify the Veteran's claimed 
stressors.

In addition, pursuant to the Board's December 2004 remand, 
the Veteran was scheduled for an April 2009 VA psychiatric 
examination.  While the March 2009 notification was sent to 
the Veteran at his address of record, he nevertheless stated 
in May 2009 that he had not received notice of the pending 
examination.  Thus, on remand, the Veteran should be afforded 
another VA psychiatric examination to determine the nature 
and etiology of any PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file any 
response from JSRRC, or other appropriate 
source, regarding the Veteran's claimed 
stressors.  If no response can be located, 
a new stressor verification request should 
be sent.

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any currently manifested PTSD.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  In determining whether the 
Veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed in 
the records by the JSRRC, or other records 
obtained by the AOJ, may be relied upon.  
If the examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify whether the 
stressors detailed in the reports of the 
JSRRC serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other non-
service or non-verified events specified 
in the examination report.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


